                                        June 21, 2021

By ECF
Honorable Paul A. Engelmayer
United States District Judge
Eastern District of New York
Sitting by designation
40 Foley Square
New York, NY 10007

      Re: United States v. Lucio Celli, 19 Cr. 127 (PAE)

Your Honor:

       I write to advise that I have had a breakdown in communications with my client
and I respectfully request a conference to address appointing new counsel.

                                        Respectfully submitted,

                                        /s/ Benjamin Silverman
                                        Benjamin Silverman
                                        Attorney for Lucio Celli
cc: Counsel of Record (by ECF)
